Exhibit 10.3

NETAPP, INC.
RESTRICTED STOCK UNIT AGREEMENT (PERFORMANCE-BASED)

NetApp, Inc. (the “Company”) hereby grants you, (the “Participant”), an award of
restricted stock units (“Restricted Stock Units”) under the NetApp, Inc. 1999
Stock Option Plan (the “Plan”). Subject to the provisions of Appendix A and
Appendix B (both attached) and of the Plan, the principal features of this award
are as follows:

Participant:

«FIRST_NAME» «MIDDLE_NAME» «LAST_NAME»

«ADDRESS_LINE_1»

«ADDRESS_LINE_2»

«CITY», «STATE» «ZIP_CODE»

«COUNTRY»

Grant Date: «GRANT_DATE»

Grant Number: «NUM»

Target Number of Restricted Stock Units: «SHARES» (the “Target Number of
Restricted Stock Units”)1

Maximum Number of Restricted Stock Units: «SHARES» (the “Maximum Number of
Restricted Stock Units”)2

Vesting of Restricted Stock Units: The Restricted Stock Units will vest
according to the following schedule:

General

The number of Restricted Stock Units that will become eligible for vesting as
set forth below will depend upon the Company’s Adjusted Operating Income (or
“AOI”) (as defined below) for the Performance Period (as defined below) and will
be determined in accordance with this Agreement.  

The “Performance Period” will begin on the first day of the Company’s 2019
fiscal year (the “Commencement Date”) and end on the last day of the Company’s
[__] fiscal year (the “Anniversary Date”).  Notwithstanding the foregoing, in
the event of a Change in Control, or in the event Participant’s continuous
Service is terminated due to Participant’s death or Permanent Disability (a
“Qualifying Termination”), the Performance Period will be deemed to end upon the
first to occur of the consummation of the Change in Control (the “Closing”) or
the date of the Qualifying Termination for purposes of calculating the Company’s
Adjusted Operating Income.  The first to occur of the Anniversary Date, the
Closing, or a Qualifying Termination, is referred to herein as the “Period End
Date.”

If Participant’s continuous Service terminates prior to the Period End Date due
to his or her Retirement, Participant’s Restricted Stock Units will remain
outstanding through the Period End Date and the number of Restricted Stock Units
that become Eligible Restricted Stock Units (as defined below) will be measured
as if Participant’s continuous Service had not terminated.

 

1 

This should be 50% of the total Target Number of Restricted Stock Units

2 

This should be 200% of the above Target Number of Restricted Stock Units

1

--------------------------------------------------------------------------------

Exhibit 10.3

If Participant’s continuous Service terminates prior to the Period End Date for
any reason (other than as a result of a Qualifying Termination or due to
Participant’s Retirement), the Restricted Stock Units will terminate and be
cancelled and Participant will have no further rights with respect to such
Restricted Stock Units.  Any Restricted Stock Units that do not become Eligible
Restricted Stock Units as of the Period End Date will terminate and be cancelled
and Participant will have no further rights with respect to such Restricted
Stock Units.  

Lastly, vesting is subject to Participant’s continuous Service through the
applicable vesting date, subject to the vesting acceleration provisions set
forth below.

For purposes of this Agreement, “Retirement” will mean the voluntary termination
of employment by the Participant either (a) on or after reaching 62 years of age
or (b) on or after reaching 55 years of age following a minimum of ten (10)
years of continuous service to the Company or its Subsidiaries.

Performance Matrix

The number of Restricted Stock Units that become eligible to vest (the “Eligible
Restricted Stock Units”) will depend upon the Company’s Adjusted Operating
Income as of the Period End Date, as described herein.  The number of Eligible
Restricted Stock Units will be determined by the Compensation Committee of the
Company’s Board of Directors (the “Compensation Committee”) in its sole
discretion within forty-five (45) days of the Period End Date.

The “Company’s Adjusted Operating Income” means income from operations as
determined by the Company’s written policy for reporting non-GAAP financial
measures in its quarterly earnings release, as furnished to the SEC on Form 8-K,
and related conference call, reduced by stock-based compensation;  provided,
however, the Compensation Committee retains discretion to factor in any
adjustments it deems appropriate when calculating AOI, which generally would be
applied on an exception basis for unbudgeted, one-time, material items.  All
determinations regarding the calculation of AOI will be made by the Compensation
Committee in its sole discretion and all such determinations will be final and
binding on the Company and Participant.

The AOI will be calculated on a cumulative basis as of the Period End Date and
will be calculated by adding the AOI from each fiscal year that occurs during
the Performance Period.  

Eligible Restricted Stock Unit Calculations:

Level *

Cumulative AOI**

Percentage of Target Number of Restricted Stock Units that Become Eligible
Restricted Stock Units***

Number of Eligible Restricted Stock Units***

1

≥$ [_]

200%

[--]

2

$[_]

100%

[--]

3

$[__]

25%

[--]

4

<$[__]

0%

0

 

2

--------------------------------------------------------------------------------

Exhibit 10.3

* The number of Target Number of Restricted Stock Units that will become
Eligible Restricted Stock Units will be interpolated on a linear basis between
levels 1 – 3.  The Percentage of Target Number of Restricted Stock Units that
become Eligible Restricted Stock Units will be rounded to the nearest hundredth.

Please see Exhibit 1 for additional details.

** If the Period End Date occurs prior to the Anniversary Date, the “Cumulative
AOI” amount for each level will be pro-rated based on the number of days that
have elapsed between the Commencement Date and the Period End Date.

*** Any partial shares of Common Stock will be rounded down to the nearest whole
share and any fractional shares will be forfeited for no consideration.

In no event may more than 100% of the Maximum Number of Restricted Stock Units
be Eligible Restricted Stock Units.

Vesting

Eligible Restricted Stock Units will be scheduled to vest in accordance with the
following schedule, subject to Participant’s continuous Service through the
applicable vesting date: 100% of the Eligible Restricted Stock Units will vest
on the Anniversary Date (subject to the following three paragraphs).  In the
event Participant’s continuous Service terminates for any or no reason before
the Anniversary Date, the Eligible Restricted Stock Units and Participant’s
right to acquire shares of Common Stock thereunder will immediately terminate
and such Eligible Restricted Stock Units will immediately be forfeited and
cancelled (subject to the following three paragraphs).

Qualifying Termination

In the event of a Qualifying Termination that occurs prior to the Anniversary
Date, the number of Eligible Restricted Stock Units that will vest on the new
Period End Date will be pro-rated by multiplying the calculated number of
Eligible Restricted Stock Units by a fraction with a numerator equal to (i) the
number of completed calendar months that have elapsed between the Commencement
Date and the Period End Date and a denominator equal to thirty-six (36) and any
remaining Eligible Restricted Stock Units will immediately be forfeited and
cancelled.

Retirement

If Participant’s continuous Service terminates due to his or her Retirement, the
number of Eligible Restricted Stock Units that will vest on the Anniversary Date
(or if earlier, upon a Closing) will be pro-rated by multiplying the calculated
number of Eligible Restricted Stock Units by a fraction with a numerator equal
to (i) the number of completed calendar months that have elapsed between the
Commencement Date and the date Participant’s continuous Service is terminated
due to his or her Retirement and a denominator equal to thirty-six (36) and any
remaining Eligible Restricted Stock Units will immediately be forfeited and
cancelled.  

Change in Control / Involuntary Termination

In the event of a Change in Control that occurs prior to the Anniversary Date,
the Eligible Restricted Stock Units will be scheduled to vest as to 100% of the
Eligible Restricted Stock Units on the Anniversary Date, subject to
Participant’s continuous Service through such date.

Notwithstanding the foregoing, in the event of an Involuntary Termination on or
following a Change in Control, 100% of the Eligible Restricted Stock Units will
vest on the termination date.

3

--------------------------------------------------------------------------------

Exhibit 10.3

For purposes of this Agreement, an “Involuntary Termination” means that
Participant is terminated as a result of either (i) a termination of
Participant’s employment by the Company without Cause (as defined in
Participant’s Change of Control Severance Agreement with the Company (the
“Severance Agreement”)) or (ii) Participant resigns from such employment for
Good Reason (as defined in the Severance Agreement).

For purposes of clarification, the acceleration set forth in this Agreement is
meant to be in lieu of, and not in addition to, any acceleration provisions set
forth in the Severance Agreement.

Unless otherwise defined herein or in Appendix A or Appendix B, capitalized
terms herein or in Appendix A or Appendix B will have the defined meanings
ascribed to them in the Plan.

Participant acknowledges and agrees that by signature below of this Restricted
Stock Unit Agreement which includes Appendix A and Appendix B hereto (the
“Agreement”) will result in a contract between Participant and the Company with
respect to this award of Restricted Stock Units. Participant agrees and
acknowledges that this signature indicates Participant’s agreement and
understanding that this award of Restricted Stock Units is subject to all of the
terms and conditions contained in Appendix A and Appendix B and the Plan. For
example, important additional information on vesting and forfeiture of the
Restricted Stock Units is contained in Paragraphs 3 through 7 of Appendix A.
PLEASE BE SURE TO READ ALL OF APPENDIX A AND APPENDIX B (FOR THE PARTICULAR
COUNTRY THAT APPLIES TO PARTICIPANT), WHICH CONTAINS THE SPECIFIC TERMS AND
CONDITIONS OF THIS AGREEMENT.

Participant should retain a copy of this Agreement. A copy of the Plan is
available at http://fo.netapp.com/corporate-controller/stock/ and is available
per request to Stock Administration.

I have read and accept this agreement.

 

 

Signature:________________________

_______________ Name of ParticipantDate




4

--------------------------------------------------------------------------------

Exhibit 10.3

APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

Grant # %%OPTION_NUMBER%-%

 

1.

Grant. The Company hereby grants to the Participant under the Plan an award of
Restricted Stock Units, subject to all of the terms and conditions in this
Agreement and the Plan.

2.

Company’s Obligation to Pay. Each Restricted Stock Unit represents the right to
receive a share of Common Stock (or a cash amount equal to the value of a share
on the date it becomes vested if the Company elects to settle the Restricted
Stock Unit in cash) on the date it becomes vested. Unless and until the
Restricted Stock Units will have vested in the manner set forth in Sections 3
and 4, the Participant will have no right to payment of any such Restricted
Stock Units. Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Units will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.

3.

Vesting Schedule. Subject to Section 4, the Restricted Stock Units awarded by
this Agreement will vest according to the vesting schedule set forth on the
attached Restricted Stock Unit Agreement, subject to the Participant’s
continuous Service through each such date. For purposes of clarification,
Service shall include any notice of termination period (e.g., garden leave,
etc.) during which the Participant is not providing active Service to the
Company or one of
its affiliates.

4.

Forfeiture upon Termination of Continuous Service. Notwithstanding any contrary
provision of this Agreement, if the Participant’s continuous Service terminates
for any or no reason, the then-unvested Restricted Stock Units awarded by this
Agreement will thereupon be forfeited at no cost to the Company and the
Participant will have no further rights thereunder.

5.

Payment after Vesting. Any Restricted Stock Units that vest in accordance with
Section 3 will be paid to the Participant (or in the event of the Participant’s
death, to his or her estate) in whole shares of Common Stock, provided that to
the extent determined appropriate by the Company, any federal, state, foreign
and local withholding taxes (including but not limited to income tax, payment on
account and social insurance contributions) with respect to such Restricted
Stock Units will be paid by reducing the number of shares actually paid to the
Participant (see Section 7). Subject to the provisions of Sections 2 and 5(b),
vested Restricted Stock Units will be paid in whole shares of Common Stock as
soon as practicable after vesting, but in each such case no later than the date
that is two-and-one-half (2 ½) months from the later of (i) the end of the
Company’s tax year that includes the vesting date, or (ii) the end of
Participant’s tax year that includes the vesting date.

 

a.

Notwithstanding anything in the Plan or this Agreement to the contrary, if the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units is accelerated in connection with Participant’s termination of
continuous Service (provided that such termination is a “separation from
service” within the meaning of Section 409A to the extent Section 409A is
applicable, as determined by the Company), other than due to death, and if (x)
Participant is a “specified employee” within the meaning of Section 409A at the
time of such termination of continuous Service and (y) the payment of such
accelerated Restricted Stock Units will result in the imposition of additional
tax under Section 409A if paid to Participant on or within the six (6) month
period following Participant’s termination of continuous Service, then the
payment of such

5

--------------------------------------------------------------------------------

Exhibit 10.3

 

accelerated Restricted Stock Units will not be made until the date six (6)
months and one (1) day following the date of Participant’s termination of
continuous Service, unless Participant dies following his or her termination, in
which case, the Restricted Stock Units will be paid in shares of Common Stock in
accordance with Section 6 as soon as practicable following his or her death. It
is the intent of this Agreement to comply with the requirements of Section 409A
so that none of the Restricted Stock Units provided under this Agreement or
shares of Common Stock issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply. For purposes of this Agreement, “Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended, and any proposed, temporary or final
Treasury Regulations and Internal Revenue Service guidance thereunder, as each
may be amended from time to time.

6.

Payments after Death. Any distribution or delivery to be made to the Participant
under this Agreement will, if the Participant is then deceased, be made to the
Participant’s designated beneficiary or in accordance with applicable local
laws, or if no beneficiary survives the Participant, administrator or executor
of the Participant’s estate or other party entitled to the rights under
applicable local laws. Any such transferee must furnish the Company with
(a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.

7.

Withholding of Taxes. Notwithstanding any contrary provision of this Agreement,
no Shares of Common Stock will be issued to the Participant, unless and until
satisfactory arrangements (as determined by the Plan Administrator) will have
been made by the Participant with respect to the payment of income (including
federal, state, foreign and local taxes), employment, social insurance, payroll
tax, payment on account and other taxes which the Company determines must be
withheld with respect to such shares so issuable (the “Withholding Taxes”).
Participant acknowledges that the ultimate liability for all Withholding Taxes
legally due by the Participant is and remains the Participant’s responsibility
and that the Company and/or the Participant’s actual employer
(the “Employer”) (i) make no representations or undertakings regarding the
treatment of any Withholding Taxes in connection with any aspect of the
Restricted Stock Units, including the grant of the Restricted Stock Units, the
vesting of Restricted Stock Units, the settlement of the Restricted Stock Units
in shares of Common Stock or the receipt of an equivalent cash payment, the
subsequent sale of any shares of Common Stock acquired at vesting and the
receipt of any dividends; and (ii) do not commit to structure the terms of the
grant or any aspect of the
Restricted Stock Units to reduce or eliminate the Participant’s liability for
Withholding Taxes.

To satisfy the Withholding Taxes, the Company may withhold otherwise deliverable
shares of Common Stock upon vesting of Restricted Stock Units, according to the
vesting schedule, having a fair market value equal to the minimum amount
required to be withheld for the payment of the Withholding Taxes, or, if
permitted by the Administrator in its sole discretion, such greater amount as
the Administrator may determine if such amount would not have adverse accounting
consequences, as the Administrator determines in its sole discretion, and both
pursuant to such procedures as the Plan Administrator may specify from time to
time. The Company will not retain fractional shares of Common Stock to satisfy
any portion of the Withholding Taxes. If shares of Common Stock equal to the
minimum amount are being withheld, and the Plan Administrator determines that
the withholding of whole shares of Common Stock results in an over-withholding
to meet the minimum tax withholding requirements, a reimbursement will be made
to the Participant as soon as administratively possible.

If the Company does not withhold in shares of Common Stock as described above,
prior to the issuance of shares of Common Stock upon vesting of Restricted Stock
Units or the receipt of an equivalent cash payment, the

6

--------------------------------------------------------------------------------

Exhibit 10.3

Participant shall pay, or make adequate arrangements satisfactory to the Company
or to the Employer (in their sole discretion) to satisfy all withholding and
payment on account obligations of the Company and/or the Employer. In this
regard, the Participant authorizes the Company or the Employer to withhold all
applicable Withholding Taxes legally payable by the Participant from the
Participant’s wages or other cash compensation payable to the Participant by the
Company or the Employer or from any equivalent cash payment received upon
vesting of the Restricted Stock Units. Alternatively, or in addition, if
permissible under local law, the Company may allow Participant to satisfy the
Withholding Taxes payable by the Participant, by providing irrevocable
instructions to a Company-designated broker to sell a sufficient number of
shares of Common Stock otherwise deliverable to the Participant having a Fair
Market Value equal to the Withholding Taxes, provided that such sale does not
violate Company policy or Applicable Laws.

If the Participant fails to make satisfactory arrangements for the payment of
the Withholding Taxes hereunder at the time any applicable Restricted Stock
Units otherwise are scheduled to vest pursuant to Section 3, the Participant
will permanently forfeit such Restricted Stock Units and any shares of Common
Stock otherwise deliverable with respect thereto, and the Restricted Stock Units
will not be issued
to Participant.

8.

Rights as Stockholder. Neither the Participant nor any person claiming under or
through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any shares of Common Stock deliverable
hereunder (if any) unless and until certificates representing such shares are
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Participant.

9.

No Effect on Service. The Participant’s service with the Company and its
Subsidiaries is on an at‑will basis only unless contrary to the terms of an
employment agreement or applicable local law. Accordingly, the terms of the
Participant’s service with the Company and its Subsidiaries will be determined
from time to time by the Company or the Subsidiary employing or retaining the
Participant (as the case may be), and the Company or the Subsidiary, as
applicable, will have the right, which is hereby expressly reserved, to
terminate or change the terms of the employment or service of the Participant at
any time for any reason whatsoever, with or without good cause subject to the
terms of the Participant’s employment agreement or applicable local law.

10.

Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at 1395 Crossman Avenue,
Sunnyvale, CA 94089, Attn: Stock Administration, or at such other address as the
Company may hereafter designate in writing.

11.

Grant is Not Transferable. Except to the limited extent provided in Section 6,
this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

12.

Leave of Absence. The vesting of Restricted Stock Units will not be suspended
and will continue in accordance with the vesting schedule under this Agreement
during Participant’s authorized leave of absence from the Corporation, or the
Parent or Subsidiary employing Participant, subject to the remaining terms of
this Agreement and the Plan.

7

--------------------------------------------------------------------------------

Exhibit 10.3

13.

Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

14.

Additional Conditions to Issuance of Stock. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of the shares of Common Stock upon any securities exchange or under any state,
foreign or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
shares to the Participant (or his or her estate), such issuance will not occur
unless and until such listing, registration, qualification, consent or approval
will have been effected or obtained free of any conditions not acceptable to the
Company. Where the Company determines that the delivery of the payment of any
shares will violate federal or foreign securities laws or other applicable laws,
the Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of shares will no longer cause such
violation (to the extent such deferral is not in violation of such laws). The
Company will make all reasonable efforts to meet the requirements of any such
state, foreign or federal law or securities exchange and to obtain any such
consent or approval of any such governmental authority.

15.

Plan Governs. This Agreement is subject to all terms and provisions of the Plan.
In the event of a conflict between one or more provisions of this Agreement and
one or more provisions of the Plan, the provisions of the Plan will govern.

16.

Administrator Authority. The Plan Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the Plan
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Plan Administrator
will be personally liable for any action, determination or interpretation made
in good faith with respect to the Plan or this Agreement.

17.

Captions. Captions provided herein are for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

18.

Agreement Severable. In the event that any provision in this Agreement will be
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.

19.

Labor Law. By accepting this award of Restricted Stock Units, the Participant
acknowledges that: (a) the grant of this award of Restricted Stock Units is a
one-time benefit which does not create any contractual or other right to receive
future grants of Restricted Stock Units, or benefits in lieu of Restricted Stock
Units; (b) all determinations with respect to any future grants, including, but
not limited to, the times when the Restricted Stock Units shall be granted, the
number of shares of Common Stock issuable pursuant to each award of Restricted
Stock Units, the time or times when Restricted Stock Units shall vest, will be
at the sole discretion of the Company; (c) the Participant’s participation in
the Plan is voluntary; (d) this award of Restricted Stock Units is an
extraordinary item of compensation which is outside the scope of the
Participant’s employment contract, if any; (e) this award of Restricted Stock
Units is not part of the Participant’s normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end-of-service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (f) the vesting of this award of Restricted Stock Units ceases
upon termination of

8

--------------------------------------------------------------------------------

Exhibit 10.3

Service for any reason except as may otherwise be explicitly provided in the
Plan or this Agreement; (g) the future value of the underlying shares of Common
Stock is unknown and cannot be predicted with certainty; (h) this award of
Restricted Stock Units has been granted to the Participant in the Participant’s
status as an Employee, a non-employee member of the Board or a consultant or
independent advisor of the Company or its Parent or Subsidiary; (i) any claims
resulting from this award of Restricted Stock Units shall be enforceable, if at
all, against the Company; (j) in consideration of the grant of this award, no
claim or entitlement to compensation or damages shall arise from termination of
the award or diminution in value of the award or any of the shares issuable
under the award from termination of Participant’s Service by the Company or
Employer, as applicable (and for any reason whatsoever and whether or not in
breach of contract or local labor laws), and Participant irrevocably releases
his or her Employer, the Company and its Subsidiaries, as applicable, from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, Participant shall be deemed to have irrevocably waived his or her
entitlement to pursue such claim; and (k) in the event that Employer is not the
Company, the grant of the award will not be interpreted to form an employment
contract or relationship with the Company and, furthermore, the grant of the
Restricted Stock Units will not be interpreted to form an employment contract
with the Employer or any Subsidiary.

20.

Disclosure of Participant Information.

 

a.

Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Participant’s personal data as
described in this Agreement by and among, as applicable, Participant’s employer,
the Company and its Subsidiaries for the exclusive purpose of implementing,
administering and managing Participant’s participation in
the Plan.

 

b.

For Participants outside the U.S., Participant understands that Participant’s
employer, the Company and its Subsidiaries, as applicable, hold certain personal
information about Participant regarding Participant’s employment, the nature and
amount of Participant’s compensation and the fact and conditions of
Participant’s participation in the Plan, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, health,
job title, any shares of stock or directorships held in the Company and its
Subsidiaries, details of all options, awards or any other entitlement to shares
of stock awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (the “Data”). Participant understands that the Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in Participant’s
country, or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than Participant’s country. Participant understands
that Participant may request a list with the names and addresses of any
potential recipients of the Data by contacting Participant’s local human
resources representative. Participant authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing Participant’s participation
in the Plan, including any requisite transfer of such Data as may be required to
a broker or other third party. Participant understands that

9

--------------------------------------------------------------------------------

Exhibit 10.3

 

the Data will be held only as long as is necessary to implement, administer and
manage Participant’s participation in the Plan. Participant understands that
Participant may, at any time, view the Data, request additional information
about the storage and processing of the Data, require any necessary amendments
to the Data or refuse or withdraw the consents herein, in any case without cost,
by contacting in writing Participant’s local human resources representative.
Participant understands, however, that refusing or withdrawing Participant’s
consent may affect Participant’s ability to participate in the Plan. For more
information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that Participant may contact his
or her local human resources representative.

 

21.

Governing Law. The interpretation, performance and enforcement of this Agreement
shall be governed by the laws of the State of California without resort to that
State’s conflict-of-laws rules.

22.

Imposition of Other Requirements. The Company reserves the right to impose other
requirements on Participant’s participation in the Plan, on the award and on any
shares of Common Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with any applicable
law or facilitate the administration of the Plan. Participant agrees to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing. Furthermore, Participant acknowledges that the laws of the country in
which Participant is
working at the time of grant, vesting or the sale of shares of Common Stock
received
pursuant to this award (including any rules or regulations governing securities,
foreign exchange, tax, labor, or other matters) may subject Participant to
additional procedural or regulatory requirements that Participant is and will be
solely responsible for and must fulfill.

23.

Translations. If Participant has received this Agreement or any other document
or communication related to the Plan or this grant in a language other than
English and the meaning in the translation is different than in the English
version, the terms expressed in the English version will govern.

24.

Appendix B. Notwithstanding any provisions in this Agreement, the award shall be
subject to any special terms and conditions set forth in any appendix to this
Agreement (the “Appendix B”) for Participant’s country. Moreover, if Participant
relocates to one of the countries included in Appendix B, the special terms and
conditions for such country will apply to Participant, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan. The Appendix B constitutes part of this Agreement.




10

--------------------------------------------------------------------------------

Exhibit 10.3

APPENDIX B

ADDITIONAL TERMS AND CONDITIONS OF THE

NETAPP, INC.

RESTRICTED STOCK UNIT AGREEMENT

Terms and Conditions

This Appendix B includes additional terms and conditions that govern the
Restricted Stock Units granted to you under the Plan if you reside in one of the
countries listed below. Certain capitalized terms used but not defined in this
Appendix have the meanings set forth in the Plan and/or the Agreement.

Notifications

This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of August 2013. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that you not rely on the information in this Appendix B as the only
source of information relating to the consequences of your participation in the
Plan because the information may be out of date at the time that the Restricted
Stock Units vest or you sell shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to your particular situation and the Company is not in a position to
assure you of a particular result. Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your situation.

Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, the information contained herein may not be
applicable to you.

ARGENTINA

Notifications

Securities Law Information. Neither the Restricted Stock Units nor the issuance
of the shares are publicly offered or listed on any stock exchange in Argentina.
The offer is private and not subject to the supervision of any Argentine
governmental authority.

Exchange Control Information. In the event that you transfer proceeds in excess
of US$2,000,000 from the sale of shares into Argentina in a single month, you
will be subject to certain exchange control laws. Please note that exchange
control regulations in Argentina are subject to frequent change. You should
consult with your personal legal advisor regarding any exchange control
obligations that you
may have.

 

 

 

 

11

--------------------------------------------------------------------------------

Exhibit 10.3

 

AUSTRALIA

Terms and Conditions

Australian Addendum. You understand and agree that the Restricted Stock Units
are offered subject to and in accordance with the terms of the Plan and the
Australian Addendum to the Plan. You further agree to be bound by the terms of
the Plan as supplemented for implementation in Australia by the Australian
Addendum and the terms of the Restricted Stock Unit as set forth in the
Agreement.

AUSTRIA

Notifications

Exchange Control Information. If you hold shares obtained through the Plan
outside of Austria, you must submit a report to the Austrian National Bank. An
exemption applies if the value of the shares as of any given quarter does not
exceed €30,000,000 or as of December 31 does not exceed €5,000,000. If the
former threshold is exceeded, quarterly obligations are imposed, whereas if the
latter threshold is exceeded, annual reports must be given. The annual reporting
date is as of December 31 and the deadline for filing the annual report is March
31 of the following year.

When shares are sold, there may be exchange control obligations if the cash
received is held outside Austria. If the transaction volume of all your accounts
abroad exceeds €3,000,000, the movements and balances of all accounts must be
reported monthly, as of the last day of the month, on or before the fifteenth
day of the following month.

Consumer Protection Information. If the provisions of the Austrian Consumer
Protection Act are applicable to the Agreement and the Plan, you may be entitled
to revoke your acceptance of the Agreement under the conditions listed below:

i.

if you accept the Restricted Stock Units outside the business premises of the
Company, you may be entitled to revoke your acceptance of the Agreement,
provided the revocation is made within one week after you accept the Agreement.

ii.

The revocation must be in written form to be valid. It is sufficient if you
return the Agreement to the Company or the Company's representative with
language which can be understood as your refusal to conclude or honor the
Agreement, provided the revocation is sent within the period set
forth above.

BELGIUM

There are no country specific provisions.

BRAZIL

Notifications

Exchange Control Information. If you are a resident or domiciled in Brazil, you
will be required to submit an annual declaration of assets and rights held
outside of Brazil (including shares of Company Common Stock) to the Central Bank
of Brazil if the aggregate value of such assets and rights is equal to or
greater than US$100,000.

12

--------------------------------------------------------------------------------

Exhibit 10.3

BULGARIA

There are no country specific provisions.

CANADA

Terms and Conditions

Form of Settlement. Restricted Stock Units granted to employees resident in
Canada shall be paid in shares only. In no event shall any of such Restricted
Stock Units be paid in cash, notwithstanding any discretion contained in the
Plan to the contrary.

Authorization of Release and Transfer Necessary Personal Information. This
provision supplements Section 20 of the Agreement:

You hereby authorize the Company and the Company's representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company, any

Parent or Subsidiary and the administrator of the Plan to disclose and discuss
the Plan with their advisors. You further authorize the Company and any Parent
or Subsidiary to record such information and to keep such information in your
employee file.

French Language Provision. The following provisions will apply if you are a
resident of Quebec:

The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention ("Agreement"), ainsi que de tous documents exécutés, avis donnés et
procedures judiciaries intentées, directement ou indirectement, relativement a
la présente convention.

CHILE

Notifications

Securities Law Information. Neither the Company nor the shares that may be
issued under this award are registered with the Chilean Registry of Securities
or under the control of the Chilean Superintendence of Securities.

Exchange Control Information. It is your responsibility to make sure that you
comply with exchange control requirements in Chile when the value of your share
transaction is in excess of US$10,000.

If the Restricted Stock Units are paid in shares and the aggregate value of the
shares exceeds US$10,000, you must sign Annex 1 of the Manual of Chapter XII of
the Foreign Exchange Regulations and file it directly with the Central Bank
within 10 days of the settlement of the Restricted Stock Units.

You are not required to repatriate funds obtained from the sale of shares
acquired pursuant to your grant of Restricted Stock Units. However, if you
decide to repatriate such funds, you must do so through the Formal Exchange
Market if the amount of the funds exceeds US$10,000. In such case, you must
report the payment to a commercial bank or registered foreign exchange office
receiving the funds.

13

--------------------------------------------------------------------------------

Exhibit 10.3

If your aggregate investments held outside of Chile exceeds US$5,000,000
(including shares acquired under the Plan), you must report the investments
annually to the Central Bank. Annex 3.1 of Chapter XII of the Foreign Exchange
Regulations must be used to file this report.

Please note that exchange control regulations in Chile are subject to change.
You should consult with your personal legal advisor regarding any exchange
control obligations that you may have prior to the vesting of the Restricted
Stock Units.

Annual Tax Reporting Obligation. The Chilean Internal Revenue (the "CIRS")
requires all taxpayers to provide information annually regarding: (i) the taxes
paid abroad which they will use as a credit against Chilean income taxes, and
(ii) the gains/losses from foreign investments. These annual reporting
obligations must be complied with by submitting a sworn statement setting forth
this information before March 15 of each year. The forms to be used to submit
the sworn statement are Tax Form 1853 "Annual Sworn Statement Regarding Credits
for Taxes Paid Abroad" and Tax Form 1851 "Annual Sworn Statement Regarding
Investments Held Abroad." If you are not a Chilean citizen and have been a
resident in Chile for less than three years, you are exempt from the requirement
to file Tax Form 1853. These statements must be submitted electronically through
the CIRS website at http://www.sii.cl.

CHINA

Terms and Conditions

The Participant agrees that Participant must (and that Participant shall) sell,
transfer or otherwise dispose of the shares of Common Stock acquired pursuant to
this award of Restricted Stock Units in such manner and subject to such terms
and conditions as the Company or the Employer determines within six (6) months
after the Participant’s termination of Service, or such other period of time as
the Company or the Employer may designate from time to time to comply with
applicable legal requirements, including any registration, regulation,
requirement or other similar law, statute, rule or regulation promulgated or
requested by the State Administration of Foreign Exchange (“SAFE”) or its local
agency (the “Disposition Deadline”).  The Participant hereby authorizes the
Company or the Employer and appoints the Company and the Employer as the
Participant’s attorney-in-fact to sell on the Participant’s behalf any shares of
Common Stock held by the Participant on or after the Disposition Deadline,
without any further action, consent or instruction by the Participant.  The
Participant further agrees and acknowledges that the Participant will be
responsible and liable for all the costs associated with any such sale of shares
of Common Stock and that neither the Company nor the Employer will be liable to
the Participant or any other person or entity for any losses or other
liabilities that may result to the Participant as a result of any such sale.

Exchange Control Requirements. You understand and agree that, pursuant to local
exchange control requirements, you will be required to repatriate the cash
proceeds from the immediate sale of the shares issued upon the vesting of the
Restricted Stock Units to China. You further understand that, under local law,
such repatriation of your cash proceeds may need to be effectuated through a
special exchange control account established by the Company, Parent or
Subsidiary or the Employer, and you hereby consent and agree that any proceeds
from the sale of any shares issued upon the vesting of the Restricted Stock
Units you acquire may be transferred to such special account prior to being
delivered to you. If the proceeds from the sale of your shares are converted to
local currency, you acknowledge that the Company is under no obligation to
secure any exchange conversion rate, and the Company may face delays in
converting the proceeds to local currency due to exchange control restrictions
in China. You agree to bear the risk of any exchange conversion rate fluctuation
between the date the Restricted Stock Units vest and the date of conversion of
the proceeds from the sale of the shares issued upon vesting to local currency.
You further agree to comply with any other requirements that may

14

--------------------------------------------------------------------------------

Exhibit 10.3

be imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.

CZECH REPUBLIC

Notifications

Exchange Control Information. The Czech National Bank may require you to fulfill
certain notification duties in relation to the Restricted Stock Units and the
opening and maintenance of a foreign account. However, because exchange control
regulations change frequently and without notice, you should consult your
personal legal advisor prior to the vesting of the Restricted Stock Units to
ensure compliance with current regulations. It is your responsibility to comply
with applicable Czech exchange control laws.

DENMARK

Notifications

Exchange Control Information. If you establish an account holding shares or an
account holding cash outside Denmark, you must report the account to the Danish
Tax Administration. The form which should be used in this respect can be
obtained from a local bank. (Please note that these obligations are separate
from and in addition to the obligations described below.)

Securities/Tax Reporting Information. If you hold shares acquired under the Plan
in a brokerage account with a broker or bank outside Denmark, you are required
to inform the Danish Tax Administration about the account. For this purpose, you
must file a Form V (Erklaering V) with the Danish Tax Administration. The Form V
must be signed both by you and by the applicable broker or bank where the
account is held. By signing the Form V, the broker or bank undertakes to forward
information to the Danish Tax Administration concerning the shares in the
account without further request each year. By signing the Form V, you authorize
the Danish Tax Administration to examine the account. A sample of the Form V can
be found at the following website: www.skat.dk.

In addition, if you open a brokerage account (or a deposit account with a U.S.
bank) for the purpose of holding cash outside Denmark, you are also required to
inform the Danish Tax Administration about this account. To do so, you must also
file a Form K (Erklaering K) with the Danish Tax Administration. The Form K must
be signed both by you and by the applicable broker or bank where the account is
held. By signing the Form K, the broker/bank undertakes an obligation, without
further request each year, to forward information to the Danish Tax
Administration concerning the content of the account. By signing the Form K, you
authorize the Danish Tax Administration to examine the account. A sample of Form
K can be found at the following website: www.skat.dk.

FINLAND

There are no country specific provisions.




15

--------------------------------------------------------------------------------

Exhibit 10.3

FRANCE

Terms and Conditions

Consent to Receive Information in English. By accepting the Restricted Stock
Units, you confirm having read and understood the Plan and the Agreement, which
were provided in the English language. You accept the terms of those documents
accordingly.

En acceptant cette attribution gratuite d'actions, vous confirmez avoir lu et
comprenez le Plan et ce Contrat, incluant tous leurs termes et conditions, qui
ont été transmis en langue anglaise. Vous acceptez les dispositions de ces
documents en connaissance de cause.

Notifications

Exchange Control Information. If you hold shares of Common Stock outside of
France or maintain a foreign bank account, you are required to report such to
the French tax authorities when you file your annual tax return.

GERMANY

Notifications

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If you use a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of shares acquired under the Plan, the bank will make the report for you. In
addition, you must report any receivables, payables, or debts in foreign
currency exceeding an amount of €5,000,000 on a monthly basis.

GREECE

There are no country specific provisions.

HONG KONG

Terms and Conditions

Securities Notification.  Warning: The Restricted Stock Units and shares issued
at vesting do not constitute a public offering of securities under Hong Kong law
and are available only to employees of the Company, its Parent or Subsidiary.
The Agreement, including this Appendix B, the Plan and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a "prospectus" for a public offering of securities under
the applicable securities legislation in Hong Kong nor have the documents been
reviewed by any regulatory authority in Hong Kong. The Restricted Stock Units
are intended only for the personal use of each eligible employee of the
Employer, the Company or any Parent or Subsidiary and may not be distributed to
any other person. If you are in any doubt about any of the contents of the
Agreement, including this Appendix B, or the Plan, you should obtain independent
professional advice.

Settlement of Restricted Stock Units and Sale of Shares. In the event your
Restricted Stock Units vest and shares are issued to you within six months of
the grant date, you agree that you will not dispose of any shares acquired prior
to the six-month anniversary of the grant date.




16

--------------------------------------------------------------------------------

Exhibit 10.3

Notifications

Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.

HUNGARY

No country specific provisions.

INDIA

Notifications

Exchange Control Information. You understand that you must repatriate any
proceeds from the sale of shares acquired under the Plan to India and convert
the proceeds into local currency within 90 days of receipt. You will receive a
foreign inward remittance certificate ("FIRC") from the bank where you deposit
the foreign currency. You should maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation.

Tax Information. The amount subject to tax at vesting will partially be
dependent upon a valuation that the Company will obtain from a Merchant Banker
in India. The Company has no responsibility or obligation to obtain the most
favorable valuation possible nor obtain valuations more frequently than required
under Indian tax law.

INDONESIA

Notifications

Exchange Control Information. If you remit proceeds from the sale of shares into

Indonesia, the Indonesian Bank through which the transaction is made will submit
a report on the transaction to the Bank of Indonesia for statistical reporting
purposes. For transactions of US$10,000 or more, a description of the
transaction must be included in the report. Although the bank through which the
transaction is made is required to make the report, you must complete a
"Transfer Report Form." The Transfer Report Form will be provided to you by the
bank through which the transaction is made.

IRELAND

Notifications

Director Notification Obligation. If you are a director, shadow director or
secretary of the Company's Irish Subsidiary or affiliate, you must notify the
Irish Subsidiary or affiliate in writing within five business days of receiving
or disposing of an interest in the Company (e.g., Restricted Stock Units,
shares, etc.), or within five business days of becoming aware of the event
giving rise to the notification requirement or within five days of becoming a
director or secretary if such an interest exists at the time. This notification
requirement also applies with respect to the interests of a spouse or children
under the age of 18 (whose interests will be attributed to the director, shadow
director or secretary).

ISRAEL

Terms and Conditions

17

--------------------------------------------------------------------------------

Exhibit 10.3

Trust Arrangement. You understand and agree that the Restricted Stock Units are
offered subject to and in accordance with the terms of the trust agreement.
Specifically, the shares issued upon vesting of the Restricted Stock Units shall
be delivered to and controlled by a trustee appointed by the Company or its
Subsidiary or affiliate in Israel (the "Trustee") for your benefit for at least
such period of time as required by Section 102 or any shorter period determined
under the Israeli Income Tax Ordinance [New Version] 1961 as now in effect or as
hereafter amended (the 'Ordinance') or by the Israeli Tax Authority (the
"Lock-Up Period"). The Restricted Stock Units and shares shall be controlled by
the Trustee for the benefit of you and the provisions of Section 102 of the
Ordinance and the Income Tax (Tax Abatement on the Grant of Shares to Employees)
Regulations 2003 shall apply to such Restricted Stock Units or shares for all
purposes. You shall be able, at any time, to request the sale of the shares or
the release of the shares from the Trustee, subject to the terms of the Plan,
this Agreement and any applicable law. Without derogating from the
aforementioned, if the shares are released by the Trustee during the Lock-Up
Period, the sanctions under Section 102 of the Ordinance shall apply to and be
borne by you. The Shares shall not be sold or released from the control of the
Trustee unless the Company, the Employer and the Trustee are satisfied that the
full amount of Withholding Taxes due have been paid or will be paid in relation
thereto.

ITALY

Terms and Conditions

Data Privacy Notice. The following provision replaces Section 20 of the
Agreement:

Participant understands that the Employer and/or the Company may hold certain
personal information about him or her, including, but not limited to, his or her
name, home address and telephone number, date of birth, social security number
(or any other social or national identification number), salary, nationality,
job title, number of shares held and the details of all Restricted Stock Units
or any other entitlement to shares awarded, cancelled, exercised, vested,
unvested or outstanding (the “Data”) for the purpose of implementing,
administering and managing Participant’s participation in the Plan. Participant
is aware that providing the Company with the Data is necessary for the
performance of this Agreement and that Participant’s refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect his or her ability to participate in the Plan.

The Controller of personal data processing is NetApp, Inc., with registered
offices at 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808, USA,
and, pursuant to D.lgs 196/2003, its representative in Italy is NetApp Italia
Srl. with registered offices at First Floor, Via Battistotti Sassi 11, Milan,
Italy 20133. Participant understands that the Data may be transferred to the
Company or any of its Subsidiaries or affiliates, or to any third parties
assisting in the implementation, administration and management of the Plan,
including any transfer required to a broker or other third party with whom
Shares acquired pursuant to the vesting of the Restricted Stock Units or cash
from the sale of Shares acquired pursuant to the Plan may be deposited.
Furthermore, the recipients that may receive, possess, use, retain and transfer
such Data for the above mentioned purposes may be located in Italy or elsewhere,
including outside of the European Union and that the recipients’ country (e.g.,
the United States) may have different data privacy laws and protections than
Italy. The processing activity, including the transfer of Participant’s personal
data abroad, outside of the European Union, as herein specified and pursuant to
applicable laws and regulations, does not require Participant’s consent thereto
as the processing is necessary for the performance of contractual obligations
related to the implementation, administration and management of the Plan.

18

--------------------------------------------------------------------------------

Exhibit 10.3

Participant understands that Data processing relating to the purposes above
specified shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to D.lgs. 196/2003.

Participant understands that Data will be held only as long as is required by
law or as necessary to implement, administer and manage his or her participation
in the Plan. Participant understands that pursuant to art.7 of D.lgs 196/2003,
he or she has the right, including but not limited to, access, delete, update,
request the rectification of his or her personal Data and cease, for legitimate
reasons, the Data processing. Furthermore, Participant is aware that his or her
Data will not be used for direct marketing purposes.

Plan Document Acknowledgment. In accepting the Restricted Stock Units, you
acknowledge that you have received a copy of the Plan and the Agreement and have
reviewed the Plan and the Agreement, including this Appendix B, in their
entirety and fully understand and accept all provisions of the Plan and the
Agreement, including this Appendix B.

In addition, you further acknowledge that you have read and specifically and
expressly approve without limitation the following clauses in the Agreement:
Section 4 (Forfeiture upon Termination of Continuous Service); Section 7
(Withholding of Taxes); Section 19 (Labor Law); and Section 20 (Disclosure of
Participant Information).

Notifications

Tax/Exchange Control Information. You are required to report on your annual tax
return:

(a) any transfers of cash or shares to or from Italy exceeding €10,000 or the
equivalent amount in U.S. dollars; (b) any foreign investments or investments
(including the shares issued at vesting of the Restricted Stock Units, cash or
proceeds from the sale of shares acquired under the Plan) held outside of Italy
exceeding €10,000 or the equivalent amount in U.S. dollars, if the investment
may give rise to income in Italy (this will include reporting the shares issued
at vesting of the Restricted Stock Units if the fair market value of such shares
combined with other foreign assets exceed €10,000); and (c) the amount of the
transfers to and from abroad which have had an impact during the calendar year
on your foreign investments or investments held outside of Italy. You are exempt
from the formalities in (a) if the investments are made through an authorized
broker resident in Italy, as the broker will comply with the reporting
obligation on your behalf.

JAPAN

There are no country specific provisions.

KAZAKHSTAN

Notifications

Exchange Control Information. Although Kazakh residents are no longer required
to obtain a license from the National Bank of Kazakhstan before obtaining
securities in foreign companies, you are nevertheless required to notify the
National Bank of Kazakhstan when you acquire Shares under the Plan.

KOREA

Notifications

19

--------------------------------------------------------------------------------

Exhibit 10.3

Exchange Control Information. If you realize US$500,000 or more from the sale of
shares, Korean exchange control laws require you to repatriate the proceeds to
Korea within 18 months of the sale.

LUXEMBOURG

Notifications

Exchange Control Information. You are required to report any inward remittances
of funds to the Banque Central de Luxembourg and/or the Service Central de La
Statistique et des Etudes Economiques within 15 working days following the month
during the transaction occurred. If a Luxembourg financial institution is
involved in the transaction, it generally will fulfill the reporting obligation
on your behalf.

MALAYSIA

Notifications

Malaysian Insider Trading Notification. You should be aware of the Malaysian
insider-trading rules, which may impact your acquisition or disposal of shares
or rights to shares under the Plan. Under the Malaysian insider-trading rules,
you are prohibited from acquiring or selling shares or rights to shares (e.g.,
an award under the Plan) when you are in possession of information which is not
generally available and which you know or should know will have a material
effect on the price of Shares once such information is generally available.

Director Notification Obligation. If you are a director of the Company's
Malaysian Subsidiary or affiliate, you are subject to certain notification
requirements under the Malaysian Companies Act. Among these requirements is an
obligation to notify the Malaysian Subsidiary or affiliate in writing when you
receive or dispose of an interest (e.g., an award under the Plan or shares) in
the Company or any related company. Such notifications must be made within 14
days of receiving or disposing of any interest in the Company or any related
company.

MEXICO

Terms and Conditions

Modification. By accepting the Restricted Stock Units, you understand and agree
that any modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.

Policy Statement. The award of Restricted Stock Units the Company is making
under the Plan is unilateral and discretionary and, therefore, the Company
reserves the absolute right to amend it and discontinue it at any time without
any liability.

The Company, with registered offices at 2711 Centerville Road, Suite 400,
Wilmington, Delaware 19808, U.S.A., is solely responsible for the administration
of the Plan and participation in the Plan and the acquisition of shares does
not, in any way, establish an employment relationship between you and the
Company since you are participating in the Plan on a wholly commercial basis and
the sole employer is as applicable, nor does it establish any rights between you
and the Employer.

Plan Document Acknowledgment. By accepting the award of Restricted Stock Units,
you acknowledge that you have received copies of the Plan, have reviewed the
Plan and the Agreement in their entirety and fully understand and accept all
provisions of the Plan and the Agreement.

20

--------------------------------------------------------------------------------

Exhibit 10.3

In addition, by signing the Agreement, you further acknowledge that you have
read and specifically and expressly approve the terms and conditions in the
Agreement, in which the following is clearly described and established: (i)
participation in the Plan does not constitute an acquired right; (ii) the Plan
and participation in the Plan is offered by the Company on a wholly
discretionary basis; (iii) participation in the Plan is voluntary; and (iv) the
Company and any Parent, Subsidiary or affiliates are not responsible for any
decrease in the value of the shares underlying the Restricted Stock Units.

Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Company for any compensation or damages as a result of
your participation in the Plan and therefore grant a full and broad release to
the Employer, the Company and any Parent, Subsidiary or affiliates with respect
to any claim that may arise under the Plan.

Spanish Translation

Modification. Al aceptar las Unidades de Accion Restringida, usted reconoce y
acuerda que cualquier modification del Plan o su terminacion no constituye un
cambio o desmejora de los terminos y condiciones de empleo.

Declaracion de Politica. El Otorgarmiento de Unidades de Accion Restringida de
la Compañia en virtud del Plan es unilateral y discrecional y, por lo tanto, la
Compañia se reserva el derecho absoluto de modificar y discontinuar el mismo en
cualquier tiempo, sin responsabilidad alguna.

La Compañia, con oficinas registradas ubicadas en, es la unica responsable de la
administración del Plan y de la participación en el mismo y la adquisición de
Acciones no establece de forma alguna una relación de trabajo entre usted y la
Compañia, ya que su participación en el Plan es completamente comercial y el
unico empleador es en caso de ser aplicable, asi como tampoco establece ningun
derecho entre la persona que tenga el derecho a optar y el Empleador.

Reconocimiento del Documento del Plan. Al aceptar el Otorgamiento de las
Unidades de Acciόn Restringida, usted reconoce que ha recibido copias del Plan,
ha revisado el mismo, al igual que la totalidad del Acuerdo y, que ha entendido
y aceptado completamente todas las disposiciones contenidas en el Plan y en el
Acuerdo.

Adicionalmente, al firmar el Acuerdo, reconoce que ha leido, y que aprueba
especifica y expresamente los términos y condiciones contenidos en la Renuncia
de Derecho o Reclamo por Compensación del Acuerdo, en el cual se encuentra
claramente descrito y establecido lo siguiente: (i) la participación en el Plan
no constituye un derecho adquirido; (ii) el plan y la participación en el mismo
es ofrecida por la Compañia de forma enteramente discrecional; (iii) la
participación en el Plan es voluntaria; y (iv) la Compañia, asi como su Sociedad
controlante, Subsidiaria o Filiales no son responsables por cualquier
disminución en el valor de las Acciones en relación a las Unidades de Acciόn
Restringida.

Finalmente, declara que no se reserva ninguna acciόn o derecho para interponer
una demanda en contra de la Compañia por compensación, dano o perjuicio alguno
como resultado de su participación en el Plan y, en consecuencia, otorga el más
amplio finiquito al Empleador, asi como a la Compañia, a su Sociedad
controlante, Subsidiaria o Filiales con respecto a cualquier demanda que pudiera
originarse en virtud
del Plan.

NETHERLANDS

Notifications

21

--------------------------------------------------------------------------------

Exhibit 10.3

Insider-Trading Notification. You should be aware of the Dutch insider-trading
rules, which may impact the sale of shares issued to you at vesting and
settlement of the award. In particular, you may be prohibited from effectuating
certain transactions involving shares if you have inside information about the
Company. If you are uncertain whether the insider-trading rules apply to you,
you should consult your personal legal advisor.

NEW ZEALAND

There are no country specific provisions.

NIGERIA

There are no country specific provisions.

NORWAY

There are no country specific provisions.

PHILIPPINES

Notifications

Securities Law Notice. You acknowledge that you are permitted to sell shares
acquired under the Plan through the designated Plan broker appointed by the
Company (or such other broker to whom you may transfer the Shares), provided
that such sale takes place outside of the Philippines through the facilities of
the NASDAQ Global Select Market on which the shares are listed.

POLAND

Notifications

Exchange Control Information. If you hold foreign securities (including shares)
and maintain accounts abroad, you may be required to file certain reports with
the National Bank of Poland. Specifically, if the value of securities and cash
held in such foreign accounts exceeds €15,000, you must file reports on the
transactions and balances of the accounts on a quarterly basis by the 20th day
of the month following the end of each quarter and an annual report by no later
than January 30 of the following calendar year. Such reports are filed on
special forms available on the website of the National Bank of Poland.

PORTUGAL

Notifications

Exchange Control Information. If you receive shares upon vesting, the
acquisition of the shares should be reported to the Banco de Portugal for
statistical purposes. If the shares are deposited with a commercial bank or
financial intermediary in Portugal, such bank or financial intermediary will
submit the report on your behalf. If the shares are not deposited with a
commercial bank or financial intermediary in Portugal, you are responsible for
submitting the report to the Banco de Portugal.

ROMANIA

Notifications

Exchange Control Information. If you deposit the proceeds from the sale of
shares issued to you at vesting in a bank account in Romania, you may be
required to provide the Romanian bank with appropriate

22

--------------------------------------------------------------------------------

Exhibit 10.3

documentation explaining the source of the  funds. You should consult your
personal advisor to determine whether you will be required to submit such
documentation to the Romanian bank.




23

--------------------------------------------------------------------------------

Exhibit 10.3

RUSSIA

Terms and Conditions

U.S. Transaction. You understand that the Restricted Stock Units shall be valid
and this Agreement shall be concluded and become effective only when the
Agreement is electronically received by the Company in the United States. Upon
vesting of the Restricted Stock Units, any shares to be issued to you shall be
delivered to you through a bank or brokerage account in the United States. You
are not permitted to sell the shares directly to other Russian legal entities or
individuals.

Notifications

Exchange Control Information. Under current exchange control regulations, within
a reasonably short time after sale of the shares acquired under the Plans, you
must repatriate the sale proceeds to Russia. Such sale proceeds must be
initially credited to you through a foreign currency account at an authorized
bank in Russia. After the sale proceeds are initially received in Russia, they
may be further remitted to foreign banks in accordance with Russian exchange
control laws.

You are encouraged to contact your personal advisor before remitting your sale
proceeds to Russia as exchange control requirements may change.

Securities Law Notification. This Appendix B, the Agreement, the Plan and all
other materials that you may receive regarding participation in the Plan do not
constitute advertising or an offering of securities in Russia. Absent any
requirement under local law, the issuance of securities pursuant to the Plan has
not and will not be registered in Russia; hence, the securities described in any
Plan-related documents may not be used for offering or public circulation in
Russia.

SAUDI ARABIA

Notifications

Securities Law Information. The Agreement may not be distributed in the Kingdom
of Saudi Arabia except to such persons as are permitted under the Offers of
Securities Regulations issued by the Capital Market Authority.

The Capital Market Authority does not make any representation as to the accuracy
or completeness of the Agreement, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
the Agreement. You are hereby advised to conduct your own due diligence on the
accuracy of the information relating to the Shares. If you do not understand the
contents of the Agreement, you should consult an authorized financial advisor.

SINGAPORE

Notifications

Securities Law Information. The award of Restricted Stock Units is being made in
reliance on section 273(1)(f) of the Securities and Futures Act (Cap. 289)
("SFA") pursuant to which it is exempt from the prospectus and registration
requirements under the SFA.




24

--------------------------------------------------------------------------------

Exhibit 10.3

Director Notification Obligation. If you are a director, associate director or
shadow director of the Company's Singapore Subsidiary or affiliate, you are
subject to certain notification requirements under the Singapore Companies Act.
Among these requirements is an obligation to notify the Company's Singapore
Subsidiary or affiliate in writing when you receive an interest (e.g, Restricted
Stock Units or shares) in the Company or any Parent, Subsidiary or affiliate. In
addition, you must notify the Company's Singapore Subsidiary or affiliate when
you sell shares or shares of any Parent, Subsidiary or affiliate (including when
you sell shares issued upon vesting and settlement of the award). These
notifications must be made within two days of acquiring or disposing of any
interest in the Company or any Parent, Subsidiary or affiliate. In addition, a
notification of your interests in the Company or any Parent, Subsidiary or
affiliate must be made within two days of becoming a director.

SLOVENIA

There are no country specific provisions.

SOUTH AFRICA

Terms and Conditions

Taxes. By accepting the Restricted Stock Units, you agree that, immediately upon
vesting and settlement of the Restricted Stock Units, you will notify the
Employer of the amount of any gain realized. If you fail to advise the Employer
of the gain realized upon vesting and settlement, you may be liable for a fine.
You will be solely responsible for paying any difference between the actual tax
liability and the amount withheld by the Employer.

Notifications

Exchange Control Information. Because no transfer of funds from South Africa is
required under the awards, no filing or reporting requirements should apply when
the award is granted or when Shares are issued upon vesting and settlement of
the Restricted Stock Units. However, because the exchange control regulations
are subject to change, you should consult your personal advisor prior to vesting
and settlement of the award to ensure compliance with current regulations. You
are responsible for ensuring compliance with all exchange control laws in South
Africa.

SPAIN

Terms and Conditions

No Entitlement for Claims or Compensation. The following provision supplements

Section 19 of the Agreement:

By accepting the award, you consent to participation in the Plan, and
acknowledge that you have received a copy of the Plan document. You understand
that the Company has unilaterally, gratuitously and in its sole discretion
decided to make awards of Restricted Stock Units under the Plan to individuals
who may be Consultants, Directors, Employees and Non-Employee Directors
throughout the world. The decision is limited and entered into based upon the
express assumption and condition that any Restricted Stock Units will not
economically or otherwise bind the Company or any Parent or Subsidiary,
including the Employer, on an ongoing basis, other than as expressly set forth
in the Agreement. Consequently, you understand that the award is given on the
assumption and condition that the Restricted Stock Units shall not become part
of any employment contract (whether with the Company or any Parent, Subsidiary
or affiliate, including the Employer) and shall not be considered a mandatory
benefit, salary for any purpose (including severance compensation) or any other
right

25

--------------------------------------------------------------------------------

Exhibit 10.3

whatsoever. Furthermore, you understand and freely accept that there is no
guarantee that any benefit whatsoever shall arise from the award, which is
gratuitous and discretionary, since the future value of the Restricted Stock
Units and the underlying shares is unknown and unpredictable. You also
understand that this award would not be made but for the assumptions and
conditions set forth hereinabove; thus, you understand, acknowledge and freely
accept that, should any or all of the assumptions be mistaken or any of the
conditions not be met for any reason, the award, the Restricted Stock Units and
any right to the underlying shares shall be null and void.

Notifications

Exchange Control Information. You must declare the acquisition of Shares to the
Dirección General de Politica Comercial e Inversiones Exteriores ("DGPCIE") of
the Ministerio de Economia for statistical purposes. You must also declare the
ownership of any shares with the Directorate of Foreign Transactions each
January while the shares are owned. In addition, you wish to import the share
certificates into Spain, you must declare the importation of such securities to
the DGPCIE.

When receiving foreign currency payments derived from the ownership of Shares
(i.e., dividends or sale proceeds), you must inform the financial institution
receiving the payment of the basis upon which such payment is made. You will
need to provide the following information: (i) your name, address, and fiscal
identification number; (ii) the name and corporate domicile of the Company;
(iii) the amount of the payment and the currency used; (iv) the country of
origin; (v) the reasons for the payment; and (vi) further information that may
be required.

Tax Information. Effective October 2012, if you hold assets or rights outside of
Spain (including shares acquired under the Plan), you may have to file an
informational tax report with the tax authorities declaring such ownership.
Generally, if the value of your foreign investments exceeds €50,000, you may
have to file this informational return. Please note that reporting requirements
are based on what you have previously disclosed and the increase in value of
such and the total value of certain groups of foreign assets. Also, the
thresholds for annual filing requirements may change each year Therefore, you
should consult your personal advisor regarding whether you will be required to
file an informational tax report for asset and rights that you hold abroad.

SWEDEN

There are no country specific provisions.

SWITZERLAND

Notifications

Securities Law Notification The award is considered a private offering in
Switzerland; therefore, it is not subject to registration in Switzerland.

TAIWAN

Notifications

Exchange Control Information. You may acquire and remit foreign currency
(including proceeds from the sale of shares) into and out of Taiwan up to
US$5,000,000 per year. If the transaction amount is TWD$500,000 or more in a
single transaction, you must submit a foreign exchange transaction form and also
provide supporting documentation to the satisfaction of the remitting bank.

26

--------------------------------------------------------------------------------

Exhibit 10.3

If the transaction amount is US$500,000 or more, you may be required to provide
additional supporting documentation to the satisfaction of the remitting bank.
Please consult your personal advisor to ensure compliance with applicable
exchange control laws in Taiwan.

THAILAND

Notifications

Exchange Control Information. When you sell shares issued to you at vesting, you
must repatriate all cash proceeds to Thailand and then convert such proceeds to
Thai Baht within 360 days of repatriation. If the amount of your proceeds is
US$20,000 or more, you must specifically report the inward remittance to the
Bank of Thailand on a foreign exchange transaction form. If you fail to comply
with these obligations, you may be subject to penalties assessed by the Bank of
Thailand. You should consult your personal advisor before taking action with
respect to remittance of proceeds from the sale of Shares into Thailand. You are
responsible for ensuring compliance with all exchange control laws in Thailand.

TURKEY

There are no country specific provisions.

UNITED ARAB EMIRATES

There are no country specific provisions.

UNITED KINGDOM

Terms and Conditions

Joint Election. As a condition of participation in the Plan, you agree to accept
any liability for secondary Class 1 NICs which may be payable by the Company
and/or the Parent or Subsidiary employing or retaining you in connection with
the Restricted Stock Units and any event giving rise to Tax-Related Items (the
“Employer’s NICs”). Without limitation to the foregoing, you agree to enter into
a joint election with the Company (the “Joint Election”), the form of such Joint
Election being formally approved by HMRC, and to execute any other consents or
elections required to accomplish the transfer of the Employer’s NICs to you. You
further agree to execute such other joint elections as may be required between
you and any successor to the Company and/or the Parent or Subsidiary employing
or retaining you. You further agree that the Company and/or the Parent or
Subsidiary employing or retaining you may collect Employer’s NICs from you by
any of the means set forth in Section 7 of the Agreement.

If you do not enter into a Joint Election, if approval of the Joint Election has
been withdrawn by HMRC or if such Joint Election is jointly revoked by you and
the Company or the Parent or Subsidiary employing or retaining you, as
applicable, the Company, in its sole discretion and without any liability to
you, may choose not to issue or deliver any shares of Common Stock to you at
vesting and you will forfeit your Restricted Stock Units.

Tax and National Insurance Contributions Acknowledgment. The following
provisions supplement Section 7 of the Agreement:

You agree that if you do not pay or the Employer or the Company does not
withhold from you the full amount of Withholding Taxes that you owe due to the
vesting of the Restricted Stock Units, or the release or assignment of the
Restricted Stock Units for consideration, or the receipt of any other benefit in
connection with the Restricted Stock Units (the "Taxable Event") within 90 days
after the Taxable Event, or such other period specified in Section 222(1)(c) of
the U.K. Income Tax (Earnings and Pensions) Act 2003, then the amount that
should have

27

--------------------------------------------------------------------------------

Exhibit 10.3

been withheld shall constitute a loan owed by you to the Employer, effective 90
days after the Taxable Event. You agree that the loan will bear interest at the
HMRC's official rate and will be immediately due and repayable by you, and the
Company and/or the Employer may recover it at any time thereafter by withholding
the funds from salary, bonus or any other funds due to you by the Employer, by
withholding in Shares issued upon vesting and settlement of the Restricted Stock
Units or from the cash proceeds from the sale of Shares or by demanding cash or
a cheque from you. You also authorize the Company to delay the issuance of any
Shares to you unless and until the loan is repaid in full.

Notwithstanding the foregoing, if you are an officer or executive director (as
within the meaning of Section 13(k) of the U.S. Securities and Exchange Act of
1934, as amended), the terms of the immediately foregoing provision will not
apply. In the event that you are an officer or executive director and
Withholding Taxes are not collected from or paid by you within 90 days of the
Taxable Event, the amount of any uncollected Withholding Taxes may constitute a
benefit to you on which additional income tax and national insurance
contributions may be payable. You acknowledge that the Company or the Employer
may recover any such additional income tax and national insurance contributions
at any time thereafter by any of the means referred to in Section 7 of the
Agreement.

UNITED STATES

There are no country specific provisions.

 

*****

 

 




28

--------------------------------------------------------------------------------

Exhibit 10.3

EXHIBIT 1

 

Eligible Restricted Stock Unit Calculations:

Level *

Cumulative AOI**

Percentage of Target Number of Restricted Stock Units that Become Eligible
Restricted Stock Units***

Number of Eligible Restricted Stock Units***

1

≥$[__]

200%

[--]

2

$[__]

195%

[--]

3

$[__]

190%

[--]

4

$[__]

185%

[--]

5

$[__]

180%

[--]

6

$[__]

175%

[--]

7

$[__]

170%

[--]

8

$[__]

165%

[--]

9

$[__]

160%

[--]

10

$[__]

155%

[--]

11

$[__]

150%

[--]

12

$[__]

145%

[--]

13

$[__]

140%

[--]

14

$[__]

135%

[--]

15

$[__]

130%

[--]

16

$[__]

125%

[--]

17

$[__]

120%

[--]

18

$[__]

115%

[--]

19

$[__]

110%

[--]

20

$[__]

105%

[--]

21

$[__]

100%

[--]

22

$[__]

95%

[--]

29

--------------------------------------------------------------------------------

Exhibit 10.3

Level *

Cumulative AOI**

Percentage of Target Number of Restricted Stock Units that Become Eligible
Restricted Stock Units***

Number of Eligible Restricted Stock Units***

23

$[__]

90%

[--]

24

$[__]

85%

[--]

25

$[__]

80%

[--]

26

$[__]

75%

[--]

27

$[__]

70%

[--]

28

$[__]

65%

[--]

29

$[__]

60%

[--]

30

$[__]

55%

[--]

31

$[__]

50%

[--]

32

$[__]

45%

[--]

33

$[__]

40%

[--]

34

$[__]

35%

[--]

35

$[__]

30%

[--]

36

$[__]

25%

[--]

37

$[__]

20%

[--]

38

$[__]

15%

[--]

39

$[__]

10%

[--]

40

$[__]

5%

[--]

41

<$[__]

0%

[--]

 

* The number of Target Number of Restricted Stock Units that will become
Eligible Restricted Stock Units will be interpolated on a linear basis between
levels 1 – 40.  The Percentage of Target Number of Restricted Stock Units that
Become Eligible Restricted Stock Units will be rounded to the nearest hundredth.

** If the Period End Date occurs prior to the Anniversary Date, the “Cumulative
AOI” amount for each level will be pro-rated based on the number of days that
have elapsed between the Commencement Date and the Period End Date.

30

--------------------------------------------------------------------------------

Exhibit 10.3

*** Any partial shares of Common Stock will be rounded down to the nearest whole
share and any fractional shares will be forfeited for no consideration.

 

 

 

31